


110 HR 6030 IH: Commuter Act of 2008
U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6030
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Kirk (for
			 himself, Mrs. Biggert,
			 Mr. Roskam, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a refundable credit against income tax for 50 percent of the
		  employer’s cost of providing tax-free transit passes to
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Opportunities to Motivate
			 Mass-transit Utilization To Encourage Ridership Act of
			 2008 or the Commuter Act of 2008.
		2.Refundable
			 employer credit for providing tax-free transit passes to employees
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 35 the following new
			 section:
				
					35A.Employers
				providing tax-free transit passes to employees
						(a)In
				generalIn the case of an
				employer, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to 50 percent of the amount paid
				or incurred by the taxpayer during the taxable year—
							(1)for transit passes
				provided to employees of such employer, and
							(2)as cash
				reimbursements made to such employees for transit passes purchased by such
				employees.
							(b)Limitation to
				tax-free transit passesSubsection (a) shall apply to a transit
				pass (or reimbursement) provided to an employee only to the extent that the
				employer reasonably expects that the value of such pass (or the amount of such
				reimbursement) is excludable from such employee’s income under section
				132.
						(c)Exclusion of
				nontaxpayersSubsection (a)
				shall not apply to any employer which is exempt from the tax imposed by this
				chapter with respect to the activity in which the employee is performing
				services for the employer.
						(d)DefinitionsTerms
				used in this section shall have the respective meanings given such terms by
				section
				132.
						.
			(b)Denial of double
			 benefitSection 280C of such
			 Code is amended by adding at the end the following new subsection:
				
					(f)Employer credit
				for providing tax-free transit passes to employeesNo
				deduction shall be allowed for that portion of the expenses (otherwise
				allowable as a deduction) taken into account in determining the credit under
				section 35A for the taxable year which is equal to the amount of the credit
				allowable for such taxable year under section
				35A(a).
					.
			(c)Clerical
			 amendmentThe table of sections for such subpart C is amended by
			 inserting after the item relating to section 35 the following new item:
				
					Sec. 35A. Employers providing
				tax-free transit passes to employees..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to transit
			 passes provided after the date of the enactment of this Act in taxable years
			 ending after such date.
			
